Case 0:21-cv-60309-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                            CASE NO:

 YOSELYN WRIGHT

        Plaintiff,

        v.

 CLEVELAND CLINIC FLORIDA,
 a non-profit corporation,

        Defendant.
                                       /

             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, YOSELYN WRIGHT (“Plaintiff”), pursuant to the Family and Medical Leave

 Act, 29 U.S.C. § 2601, et. seq. (“the FMLA”), files her Complaint for Damages and Demand for

 Jury Trial against Defendant, CLEVELAND CLINIC FLORIDA, a non-profit corporation

 (“Defendant”), and alleges as follows:

                                             PARTIES

 1. During all times material hereto, Plaintiff was a resident of Broward County, Florida, over the

    age of 18 years, and otherwise sui juris.

 2. Defendant is a Florida not for profit corporation with its registered principal business address

    at 2950 Cleveland Clinic Blvd., Weston, FL 33331.

 3. At all times material hereto, Plaintiff was an employee entitled to leave under the FMLA, based

    on the fact that she: (a) attempted to take leave for a serious health condition as that term is

    defined under the FMLA; and (b) was employed by Defendant for at least 12 months and
Case 0:21-cv-60309-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 2 of 7




    worked at least 1,250 hours during the relevant 12-month period prior to exercising her right

    to FMLA leave.

                                 JURISDICTION AND VENUE

 4. All acts and omissions giving rise to this dispute took place within Broward County, Florida,

    within the jurisdiction of this Honorable Court.

 5. Jurisdiction is proper within the Southern District of Florida pursuant to 28 U.S.C. §§ 1331

    and 1337.

 6. Venue is proper within the Southern District of Florida pursuant to 28 U.S.C. § 1391(b)(2).

                                  FACTUAL ALLEGATIONS

 7. Plaintiff worked for Defendant from approximately March 11, 2018 until her unlawful

    termination on January 5, 2021.

 8. At all times material hereto, Plaintiff performed her job competently and was qualified for her

    job position.

 9. In or around November 2018, Ms. Wright became extremely sick and was hospitalized with

    ossification of the posterior longitudinal ligament of the spine (“OPLL”) and cervical

    radiculopathy.

 10. Plaintiff advised her supervisors of her OPLL and cervical radiculopathy diagnoses

    immediately thereafter.

 11. OPLL and cervical radiculopathy are qualifying conditions for FMLA leave.

 12. Plaintiff submitted an FMLA request on December 17, 2020 because she had a neck surgery

    scheduled on January 11, 2021.

 13. On December 22, 2020, Plaintiff’s condition exacerbated, requiring her to visit her physician

    at the Cleveland Clinic in Weston Florida.




                                                 2
Case 0:21-cv-60309-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 3 of 7




 14. On December 22, 2020, Plaintiff’s physician at Cleveland Clinic provided Defendant with a

    doctor’s note and requested that Defendant excuse Plaintiff from work until December 28,

    2020 because of her serious medical condition.

 15. However, Defendant ignored Plaintiff’s doctor’s note which excused her from work from

    December 22, 2020 through December 28, 2020. Instead, Defendant disciplined Plaintiff and

    penalized her with double disciplinary points because she missed work from December 22,

    2020 through December 24, 2020. Specifically, Defendant punished Plaintiff with double

    disciplinary points because her absences from December 22, 2020 through December 24, 2020

    occurred prior to a holiday.

 16. On December 24, 2020, Defendant granted Plaintiff’s FMLA leave request for 480 hours.

 17. On January 5, 2021, Defendant terminated Plaintiff because of “excessive absences.” Notably,

    Defendant provided Plaintiff with a corrective action plan which listed her absences between

    December 22, 2020 and December 24, 2020 as incidents that caused her termination, even

    though Plaintiff provided Defendant with a doctor’s note to excuse her absences between

    December 22, 2020 and December 24, 2020.

 18. Plaintiff fully complied with her obligation to provide Defendant with timely notice of her

    need for FMLA leave. Accordingly, Plaintiff was entitled to the full protection of the FMLA,

    including restoration to her position upon returning from leave and protection from retaliation.

 19. The temporal proximity of Plaintiff’s request for FMLA leave and her termination creates the

    presumption that Defendant retaliated against Plaintiff for attempting to exercise her FMLA

    rights.

 20. Furthermore, Defendant’s inclusion of Plaintiff’s absences from December 22, 2020 through

    December 24, 2020 is direct evidence of unlawful FMLA interference and retaliation.




                                                 3
Case 0:21-cv-60309-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 4 of 7




 21. As a result of this illegal termination, Plaintiff suffered damages, including loss of her

    opportunity to earn employment wages, benefits, and other remuneration to which she was

    entitled.

 22. As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights, and retaliated

    against her for seeking FMLA leave.

 23. Defendant’s FMLA retaliation against Plaintiff was intentional and/or purposeful.

 24. Defendant did not have a subjective or objective good faith basis for its actions, and Plaintiff

    is therefore entitled to liquidated damages.

 25. Plaintiff has attempted to mitigate her damages.

                COUNT I – UNLAWFUL INTERFERENCE UNDER THE FMLA

 26. Plaintiff hereby re-incorporates and re-alleges the allegations set forth within Paragraphs 1

    through 25 above.

 27. At all times relevant hereto, Plaintiff was protected by the FMLA.

 28. At all times relevant hereto, Defendant interfered with Plaintiff’s FMLA protected leave.

 29. As a result of Defendant’s intentional, willful and unlawful interference with Plaintiff’s

    protected FMLA leave, Plaintiff has suffered damages and has incurred reasonable attorneys’

    fees and costs.

 30. As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to liquidated

    damages.

        WHEREFORE, Plaintiff, YOSELYN WRIGHT, demands judgment against Defendant,

 CLEVELAND CLINIC FLORIDA (a non-profit corporation), and demands damages for back pay,

 front pay, an equal amount of liquidated damages, other damages provided for under the FMLA,




                                                   4
Case 0:21-cv-60309-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 5 of 7




 equitable relief, declaratory relief, reasonable attorneys’ fees and costs, and any and all further

 relief that this Court determines to be just and appropriate.

               COUNT II – UNLAWFUL RETALIATION UNDER THE FMLA

 31. Plaintiff hereby re-incorporates and re-alleges the allegations set forth within Paragraphs 1

    through 25 above.

 32. At all times relevant hereto, Plaintiff was protected by the FMLA.

 33. At all times relevant hereto, Plaintiff was protected from retaliation under the FMLA.

 34. Defendant retaliated against Plaintiff when Defendant placed Plaintiff on a corrective action

    plan and penalized Plaintiff in December 2020 for missing work due to a serious health

    condition, as that term is defined by the FMLA.

 35. Defendant further retaliated against Plaintiff when it terminated her on January 5, 2021, just

    12-days after Defendant approved Plaintiff’s FMLA request, and only 6-days before her

    scheduled neck surgery.

 36. Defendant does not have a lawful reason for terminating Plaintiff, and any alleged lawful

    reason Defendant furnishes for Plaintiff’s termination is pretextual.

 37. At all times relevant hereto, and for purposes of the FMLA retaliation claim, Defendant acted

    with the intent to retaliate against Plaintiff because Plaintiff exercised her right to take leave

    pursuant to the FMLA.

 38. As a result of Defendant’s intentional, willful and unlawful retaliation against Plaintiff for

    exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and has incurred

    reasonable attorneys’ fees and costs.

 39. As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to liquidated

    damages.




                                                   5
Case 0:21-cv-60309-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 6 of 7




        WHEREFORE, Plaintiff, YOSELYN WRIGHT, demands judgment against Defendant,

 CLEVELAND CLINIC FLORIDA (a non-profit corporation), and demands damages for back pay,

 front pay, an equal amount of liquidated damages, other damages provided for under the FMLA,

 equitable relief, declaratory relief, reasonable attorneys’ fees and costs, and any and all further

 relief that this Court determines to be just and appropriate.

                                  DEMAND FOR JURY TRIAL

        Plaintiff, YOSELYN WRIGHT, hereby requests and demands a trial by jury on all

 appropriate claims.

        Dated this 8th day of February 2021.

                                                       Respectfully Submitted,

                                                       USA EMPLOYMENT LAWYERS –
                                                       JORDAN RICHARDS, PLLC
                                                       805 Broward Blvd. Suite 301
                                                       Fort Lauderdale, Florida 33301
                                                       Ph: (954) 871-0050
                                                       Counsel for Plaintiff

                                                       By: /s/ Jordan Richards, Esquire
                                                       JORDAN RICHARDS, ESQUIRE
                                                       Florida Bar No. 108372
                                                       JAKE BLUMSTIEN, ESQUIRE
                                                       Florida Bar No. 1017746
                                                       jordan@jordanrichardspllc.com
                                                       melissa@jordanrichardspllc.com
                                                       jake@jordanrichardspllc.com




                                                   6
Case 0:21-cv-60309-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 7 of 7




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on February

 8, 2021.

                                              By: /s/ Jordan Richards, Esquire
                                              JORDAN RICHARDS, ESQUIRE
                                              Florida Bar No. 108372

                                   SERVICE LIST:




                                          7
